Title: To Benjamin Franklin from Lewis Littlepage, 4 March 1780
From: Littlepage, Lewis
To: Franklin, Benjamin


Sir
Nants March 4th 1780.
You will I hope excuse my neglect in not sooner answering the letter with which you honour’d me and returning thanks for your generous and friendly advice I only waited to do it in person; but my journey has been daily pospon’d for the company of an American Gentleman, ’till I beleive we have both declin’d it. I am sorry to have no American papers for your perusal, and, unfortunately, all on board the Livingston were thrown into the Sea by falling in with the Alliance, whom they mistook for a British Frigate: the disappointment, however, is of no great consequence as you would not have been very agreeably entertain’d from Advertisements, of which they entirely consist, nothing of importance having happen’d since the affair of Savanah. The depreciation of our currency still continues; tho’ the Wise and Politick Legislature of Virginia endeavour all in their power to increase its value by Taxes and other impositions: whether they will be successful, or not, time must determine: the British Fleet was expected in Chesapeake bay, intending (as was suppos’d) to take the Fendant; who was in no very agreeable situation on account of the mortality which raged among her men. I expect to proceed in a short time from this to Bordeaux and there remain according to your advice till I hear from Mr Jay. I shall ever have the most grateful sense of your favours, and have the honour to be Sir, your Most Obt. & very humble Servt.
Lewis Littlepage

P.S. Not having the address of Dr Boush I have taken the liberty to enclose a small Pacquet to you—

 
Notation: Lewis littlepage. Mar 4 1780.
